DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) ? is/are objected to because of the following informalities:  
In claim 1, line 2, the recitation “said valve” should read –said normally open backwater prevention valve--.
In claim 1, lines 3 and 4, both recitations of “the drainpipe” should read –the sanitary drainpipe--.
In claim 1, lines 12 and 13, both recitations of “said floats” should read –said opposed floats--.
In claim 2, line 3, the recitation “said opening” should read –said access opening--.
In claim 12, lines 2 and 3, both recitations of “said floats” should read –said opposed floats--.
In claim 23, lines 12 and 13, both recitations of “said floats” should read –said opposed floats--.
In claim 23, line 15, the recitation “the top of said chamber” should read –[[the]]a top of said flow through chamber--.
In claim 27, line 2, the recitation “said cover” should read –said removable cover--.
In claim 29, line 3, the recitation “said cover” should read –said removable cover--.
In claim 29, line 4, the recitation “said access opening” should read –said [[access]] opening--.
In claim 30, line 2, the recitation “said floats” should read –said opposed floats--.
In claim 31, line 2, the recitation “said floats” should read –said opposed floats--.
In claim 32, line 2, the recitation “said floats” should read –said opposed floats--.
In claim 32, lines 2-3, the recitation “said access opening” should read –said [[access]] opening--.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4, 5, 6, 8, 11, 13-17, 19-22 and 23-32 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “said inflow channel”, in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “said inflow channel”, in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “said flapper valve”, in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “said valve gear”, in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the gear ratio”, in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “said gear box body”, in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the flapper valve gear” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “said gear box cover” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “said gear box body”, in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “said gear box top” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “said gear box body” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “said wishbone arm” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “said lever arm” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “said flapper valve” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “said flapper valve” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “said flapper valve” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation “wherein said float assembly, check valve assembly and said gear box are connected to said top when said top is in an open position and can be removed from said chamber by said connection” in lines 17-19.  Firstly, there is no antecedent basis for the limitation “the connection” in the claim.  Furthermore, the term “top” is designated as a location relative to the flow through chamber.  The “top” does not change positions (i.e. “open position”), rather it is merely a reference of direction or relative location.  For the purpose of examination, it is assumed that the recitation “wherein said float assembly, check valve assembly and said gear box are connected to said top when said top is in an open position and can be removed from said chamber by said connection” in claim 23, lines 17-19, should read -- wherein said float assembly, check valve assembly and said gear box are connected to said [[top]]removable cover by a connection, when said [[top]]removable cover is in an open position, and can be removed from said flow through chamber by said connection--.
Claim 30 recites the limitation “said flapper valve” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation “said curved outer walls of said floats” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 7, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over DE211002 (“Diez”) in view of US1861397 (“Khun”).
Regarding claim 1, Diez discloses a normally open backwater prevention valve for connecting to a sanitary drainpipe (defined by “sewer pipe” downstream of device and “inflow pipe” disposed upstream of device; see English translation paragraph [0007]), said valve comprising: an inflow end (right end, relative to the orientation of fig. 1) to connect to an upstream part (“inflow pipe”; see English translation paragraph [0007]) of the drainpipe, and an out-flow end (left end, relative to the orientation of fig. 1) to connect to a downstream part (“sewer pipe”; see English translation paragraph [0007]) of the drainpipe; a main body (“box housing”; see English translation paragraph [0005]) defining a flow through chamber (chamber within which float “k” is disposed) extending between said inflow and said out-flow ends; a valve seat (“v”) formed on an upstream side (right side, relative to the orientation of fig. 1) of said main body, said valve seat facing downstream; a float assembly having a float (“k”) in the flow through chamber; a check valve assembly including at least a valve member (“e”) being sized and shaped to seal on said valve seat (see position of fig. 2), said check valve assembly further being operatively connected to said float assembly in a gear box (see “g”, “h” and “i”) wherein when said float is down (see position of fig. 1 illustrated in solid lines) said valve member is in an open position and when said float is up (see position of fig. 1 illustrated in dashed lines) said valve member is in a closed position on said valve seat; an access opening (opening at top of housing “w”, which is closed by the “removable cover” in annotated fig. 1 below) on a top of said flow through chamber; and a removable cover (see “removable cover” in annotated fig. 1, below) for sealing said access opening.

    PNG
    media_image1.png
    594
    714
    media_image1.png
    Greyscale

Diez discloses the invention as claimed except for the float assembly having opposed floats on opposite sides of the flow through chamber, and said valve member is located between said opposed floats.
Khun teaches a float assembly having opposed floats (28 and 29) on opposite sides of a flow through chamber (chamber defined by housing “4”), wherein the valve member (11) is located between said opposed floats.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Diez by configuring the float assembly to have opposed floats on opposite sides of the flow through chamber and having said valve member disposed therebetween, as taught by Khun, so as to allow for shorter float arm and decrease the length of the main body.
Regarding claim 2, the combination of Diez and Khun discloses check valve assembly (Diez, “e”) and said gear box (Diez, “g”, “h” and “i”) are sized and shaped to be removed from said chamber through said opening (Diez, opening at top of housing “w”, which is closed by the “removable cover” in annotated fig. 1, above).
Regarding claim 3, the combination of Diez and Khun discloses an inflow channel (Diez, channel extending from the right end of main body “w” through valve seat “v”) extending into said flow through chamber (chamber defined by main body “w”) from said inflow end (right end, relative to the orientation of fig. 1).
Regarding claim 4, the combination of Diez and Khun discloses said inflow channel (Diez, channel extending from the right end of main body “w” through valve seat “v”) is generally circular in cross section (Diez, see perspective of fig. 2).
Regarding claim 7, the combination of Diez and Khun discloses said check valve assembly includes a valve gear (Diez, “i"), a valve lever arm (Diez, arm connecting flapper valve “e” to pivot pin “b”) and a flapper valve (Diez, “e”).
Claim(s) 5 and 6, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Diez in view of Khun, as applied to claims 1 and 2, and further in view of GB191021646 (“Anderson”).
Regarding claims 5 and 6, the combination of Diez and Khun discloses an end (Diez, interior end if inflow channel) of said inflow channel (Diez, channel extending from the right end of main body “w” through valve seat “v”) defining said valve seat (Diez, “v”); however, the combination of Diez and Khun does not disclose said valve seat being inclined, wherein a top of said valve seat is closer to the inflow end than a bottom of the valve seat.
Anderson teaches (see fig. 4) a valve seat being inclined, wherein a top of said valve seat is closer to the inflow end (right end, relative to the orientation of fig. 4) than a bottom of the valve seat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Diez and Khun by configuring the valve seat to be inclined making a top of said valve seat closer to the inflow end than a bottom of the valve seat, as taught by Anderson, to utilize the weight of the valve member to better secure against the valve seat to close the inflow channel.
Claim(s) 8, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Diez in view of Khun and further in view of Anderson, as applied to claim 6 above, and further in view of US7152622 (“Scaramucci”).
Regarding claim 8, the combination of Diez, Khun and Anderson discloses the invention as claimed except for said flapper valve includes a sealing gasket to seal against said valve seat.
However, Scaramucci teaches (see fig. 1) a flapper valve (14) includes a sealing gasket (64) to seal against a valve seat (24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Diez, Khun and Anderson by configuring said flapper valve to include a sealing gasket to seal against said valve seat, as taught by Scaramucci, so as to ensure against leakage at closing of fluid flow.
Claim(s) 18, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Diez in view of Khun, as applied to claim 1, and further in view of US9377125 (“Lee”).
Regarding claim 18, the combination of Diez and Khun discloses the invention as claimed, but is silent to said opposed floats being hollow plastic moulded floats.
Lee teaches (see specification col. 4, lines 50-51) floats (“buoys” 210) which are hollow plastic moulded floats.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Diez and Khun by forming the opposed floats as hollow plastic moulded floats, as taught by Lee, to maintain buoyancy while minimizing manufacturing costs and overall weight.
Allowable Subject Matter
Claim(s) 9-17 and 19-42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and/or to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 9, the closest prior art does not disclose or render obvious the normally open back water prevention valve wherein said float assembly includes a wishbone float arm, in combination with the remainder limitations of the claim and base claim.
Regarding claim 10, the closest prior art does not disclose or render obvious the normally open back water prevention valve wherein said float assembly includes a wishbone float arm, in combination with the remainder limitations of the claim and base claim.
Claims 11, 13, 14, 16, 17 and 19-22 are allowable because they require all the limitations of allowable claim 9.
Claims 12 and 15 are allowable because they require all the limitations of allowable claim 10.
Regarding claim 23, as best understood, the closest prior art does not disclose or render obvious the normally open backwater prevention valve, wherein said float assembly, check valve assembly and said gear box are connected to said top when said top is in an open position and can be removed from said chamber by said connection.
Claims 24-32 are allowable because they require all the limitations of allowable claim 23.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  GB2305712 discloses a backflow prevention valve having a pair of opposed floats, which control closing of a flapper valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753